Citation Nr: 1606081	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-22 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to June 5, 2012, and a rating higher than 10 percent thereafter.

2. Entitlement to an initial compensable rating for uterine fibroids prior to October 19, 2009, and a rating higher than 10 percent thereafter.

3. Entitlement to an initial compensable rating for temporomandibular disorder.

4. Entitlement to service connection for gallbladder polyps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for temporomandibular disorder, a right ovarian cyst, gallbladder polyps, but granted service connection for GERD and uterine fibroids assigning initial noncompensable (0 percent) ratings effective March 1, 2007.  Shortly thereafter, in an August 2007 rating decision, the RO granted service connection for temporomandibular disorder assigning an initial noncompensable rating effective March 1, 2007.  The Veteran appealed for an even higher rating.

Moreover, in a January 2014 rating decision the RO increased the disability rating for GERD from 0 percent to 10 percent effective June 5, 2010.  In addition, an April 2014 rating decision increased the disability rating for uterine fibroids from 0 percent to 10 percent effective October 19, 2009.   As these ratings are not the highest possible, the claims for increase remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability unless and until she receives the highest possible rating or expressly indicates she is content with a lesser rating, albeit higher than she had).

Additionally, an April 2014 rating decision granted service connection for a right ovarian cyst assigning an initial noncompensable rating effective February 12, 2009.  This action constituted a full grant of the benefits sought, and the claim for service connection for a right ovarian cyst is no longer open for appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

More recently, in November 2015, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) during a Travel Board hearing at RO; a transcript of this hearing is also of record.


FINDINGS OF FACT

1. At the November 2015 hearing, the Veteran withdrew the claims of entitlement to an initial compensable rating for GERD prior to June 5, 2012, and a rating higher than 10 percent thereafter and entitlement to an initial compensable rating for uterine fibroids prior to October 19, 2009, and a rating higher than 10 percent thereafter.

2. Prior to January 10, 2015, the Veteran's temporomandibular disorder has manifested by subjective complaints of pain upon waking, headaches and objective measurements of limitation of inter-incisal range of motion to 34 millimeters (mm).  

3. Since January 10, 2015, the Veteran's temporomandibular disorder has manifested by subjective complaints of pain upon waking, headaches, objective evidence of pain while chewing, popping noises, and measurements of limitation of inter-incisal range of motion to from 27 to 29 mm.  

4. The probative medical evidence of record shows that there is no disability currently resulting from gallbladder polyps.
CONCLUSIONS OF LAW

1. The criteria are met for withdrawal of the appeal of the claims for entitlement to an initial compensable rating for GERD prior to June 5, 2012, and a rating higher than 10 percent thereafter and entitlement to an initial compensable rating for uterine fibroids prior to October 19, 2009, and a rating higher than 10 percent thereafter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. Prior to January 10, 2015, an initial rating of 10 percent for temporomandibular disorder, but not higher, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.150, Diagnostic Code 9905 (2015).

3. Since January 10, 2015, a rating of 20 percent for temporomandibular disorder, but not higher, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.150, Diagnostic Code 9905 (2015).

4. Gallbladder polyps were not incurred in or aggravated by her service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  
Here, the Veteran was provided with the relevant notice and information in a May 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The record indicates that the service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was provided with VA examinations regarding the claims on appeal.  VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As already mentioned above, the Veteran testified at a Board hearing in November 2015.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Withdrawal of Claims

A substantive appeal may be withdrawn on the record at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  During the November 2015 hearing, the Veteran withdrew from appeal the claims of entitlement to an initial compensable rating for GERD prior to June 5, 2012, and a rating higher than 10 percent thereafter and entitlement to an initial compensable rating for uterine fibroids prior to October 19, 2009, and a rating higher than 10 percent thereafter.  Accordingly, these issues are dismissed.

III. Temporomandibular Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned. Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's temporomandibular disorder is rated under Diagnostic Code 9905, which pertains to limitation of motion of temporomandibular articulation.  38 C.F.R. § 4.150 (2015).  A 10 percent disability rating is warranted where lateral excursion is limited to the range of zero to 4 degrees, or, where inter-incisal range of motion is limited to the range from 31 to 40 millimeters.  A 20 percent disability rating is assigned where inter-incisal range is limited to 21 to 30 millimeters.  A 30 percent disability rating is appropriate where inter-incisal motion is limited to 11 to 20 millimeters.  Finally, a maximum schedular disability rating of 40 percent is assigned where the inter-incisal range is limited to the range from zero to 10 millimeters.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id. at Note.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Considering the evidence of record in light of the pertinent statutes and regulations, the Board finds that prior to January 10, 2015, the Veteran's temporomandibular disorder most nearly approximated the criteria for a 10 percent rating and that of a 20 percent rating thereafter. 

The relevant evidence of record includes a February 2007 VA examination.  The examiner observed that the Veteran had no missing teeth, but had evidence clearly of facetting of the occlusal and incisal surfaces.  The examiner commented that the Veteran's range of motion appeared to be normal in the extreme opening and also in right and left lateral excursive movements but during opening there was a definite loud subluxation and popping of the right joint.  The examiner, however, provided no measurements of the Veteran's range of motion of the temporomandibular joints (TMJ).  The examiner diagnosed the Veteran with temporomandibular disorder.

At a July 2011 VA examination, the Veteran reported that the pain in her TMJ had increased as well as the headaches associated with it.  She reported that she used a night guard to help with her TMJ.  There was no evidence of loss of teeth.  She had no difficulty talking, opening her mouth or chewing.  The Veteran's inter-incisal range of motion was from 0 to 34 mm.  Her range of motion of the right and left lateral excursion was from 0 to 5 mm.  The examiner noticed evidence of grinding of the upper and lower molars.

Here, the evidence of record shows that the Veteran's inter-incisal was 34 mm prior to January 10, 2015.  Accordingly, this supports an initial rating of 10 percent, but not higher under Diagnostic Code 9905 as inter-incisal range of motion was not limited from 21 to 30 mm.  

The relevant evidence since January 2015 reflects that she had another VA examination in January 2015.  At that time, the Veteran reported she had bilateral flare-ups three to four times per a month.  She stated that the degree of pain varied and sometimes felt like an ache in the joints and around the head, but at other times, less so localized to the joint areas.  The examiner diagnosed the Veteran with temporomandibular joint disorder (TMJD) secondary to bruxism.  Initial range of motion of the left TMJ was 13 mm for lateral excursion.  The examiner observed that there was diminished IID and objective evidence of pain on opening of the mouth, left lateral excursion and chewing.  There was also crepitus and bilateral displacement and recapture of the TM discs described as moderate by the examiner.  Inter-incisal distance of the left TMJ was 29 mm.  After three repetitions of the left TMJ, the left lateral excursion remained at 13 mm, but the examiner noticed there was additional functional loss due to pain, fatigue, lack of endurance and incoordination. 

Moreover, range of motion for the right later excursion was 13 mm. Similarly, the examiner observed that there was diminished IID and objective evidence of pain on opening of the mouth, right lateral excursion and chewing.  There was also crepitus and localized tenderness.  Inter-incisal distance of the right TMJ was 27 mm.  After three repetitions of the right TMJ, the left lateral excursion remained at 13 mm, but the examiner noticed there was additional functional loss due to pain, fatigue, lack of endurance and incoordination. 

In regards to additional percent loss of motion during a flare-up episode, repetitive activity, or functional limitations, the examiner was not able to accurately determine additional loss of motion or functional limitation without resorting to mere speculation.  Additionally, the examiner was unable to determine any measurable, objective evidence to determine additional loss of motion or functional limitation during flare-ups or repetitive activities.  

Based on this evidence, the Board finds that the Veteran's temporomandibular disorder has more closely approximated the criteria associated with a 20 percent rating since January 10, 2015.  In this regard, the Board notes that the Veteran had an inter-incisal measurement of 29 mm for her left TMJ and 27 mm for her right TMJ.  However, the Board notes that at no time during the appeal period was the Veteran's range of motion limited to less than 20 mm.  Thus, at no point during the appeal period is a rating in excess of 20 percent warranted.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not suggest an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate. 

The Veteran's temporomandibular disorder is manifested by subjective complaints of pain, objective evidence of popping noises while chewing, and objective measurements of limitation of inter-incisal range of motion to no less than 20 millimeters.  These findings are contemplated by the assigned rating.  Moreover, the Board notes that the Veteran is already service-connected for headaches secondary to her temporomandibular disorder.  Thus, the assigned ratings contemplate the Veteran's symptomatology.

Moreover, as to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  Specifically, the Veteran has not indicated she has been hospitalized for his temporomandibular disorder nor is there evidence indicating the Veteran missed work due to this disability.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).   The Veteran has at no point during the current appeal indicated that she believes the assigned schedular rating for her disabilities to be inadequate or that the schedular criteria do not adequately describe or reflect her symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

IV. Gallbladder Polyps

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this instance, the Veteran claims that she was diagnosed with gallbladder polyps during her active service.  While she concedes that she does not have a current disability attributed to this condition, nevertheless, she believes service connection is warranted.

A review of the Veteran's STRs shows that a March 2001 sonogram of the Veteran's gallbladder revealed a benign entity, such as a gallbladder polyp measuring 0.4 cm.

At her December 2006 VA examination, the examiner noted that the Veteran was diagnosed with gallbladder polyps when she was getting an ultrasound in 2000-2001 for abdominal pain.  The examiner observed that no intervention was required and that the pain was positional resolving with change in position and she still had it at times.  The examiner commented that the pain had, however, not been attributed to the gallbladder.  The examiner concluded that although the Veteran had gallbladder polyps, there were no related symptoms.

Unfortunately, at no time since the filing of this claim for gallbladder polyps has there been confirmation the Veteran has any current disability owing to this claimed disability.  Resultantly, granting her claim for gallbladder polyps is not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Accordingly, her claim for gallbladder polyps must be denied.


ORDER

Entitlement to an initial compensable rating for GERD prior to June 5, 2012, and a rating higher than 10 percent thereafter, is dismissed.

Entitlement to an initial compensable rating for uterine fibroids prior to October 19, 2009, and a rating higher than 10 percent thereafter, is dismissed.

An initial 10 percent rating, but not higher, is granted for temporomandibular disorder prior to January 10, 2015, and a 20 percent rating, but not higher, is granted thereafter, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to service connection for gallbladder polyps is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


